PER CURIAM:
Williams contends the trial court committed error in setting aside the jury verdict in *199his favor in this personal injury action. We agree.
Viewing the evidence in its light most favorable to Williams, as we must, Bauman v. Sragow, 308 A.2d 243 (D.C.1973), a reasonable jury, acting reasonably, could find the facts as follows. Williams, a bicyclist, was at the pertinent time travelling southbound on Fourteenth Street in the curb lane. There were two other southbound lanes on Fourteenth Street. Anderson, driving a cab, pulled away from the curb lane and went at least fully into the center lane of the three southbound lanes. Williams continued southbound in the curb lane. At the intersection of Fourteenth and Belmont Streets, the cab driver made a right turn into Belmont Street from the centermost of the three southbound lanes, colliding with Williams, causing him personal injury. On this record, the trial court erred in setting aside the jury verdict, for we conclude that the evidence did not establish contributory negligence as a matter of law. See Spain v. McNeal, 337 A.2d 507, 510 (D.C.1975).

Reversed and remanded with instructions to reinstate the jury verdict.